Citation Nr: 1819525	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  17-38 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 1991 rating decision which denied entitlement to service connection for atypical psychosis.


REPRESENTATION

Appellant represented by:	Stephen L. Bucklin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty for training from January 1960 to July 1960, and served on active duty from October 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The claims file was subsequently transferred to the RO in Seattle, Washington.  

By way of history, the Veteran initially filed a claim of entitlement to service connection for "psychosis" in March 1991.  A June 1991 rating decision denied the claim on the basis that the Veteran's diagnosed atypical psychosis was not shown in service or within one year following his separation from service.  The Veteran did not appeal this decision.

In June 1993, the Veteran petitioned to reopen his previously-denied claim.  However, in an August 1993 letter decision, the RO declined to reopen his claim of entitlement to service connection for atypical psychosis because new and material evidence was not received.  The Veteran did not appeal this decision.  

In November 2004, the Veteran specifically filed a claim of entitlement to posttraumatic stress disorder (PTSD) and major depression due to in-service stressors.  In a May 2005 rating decision, the RO granted entitlement to service connection for PTSD with depressive symptoms effective November 4, 2004, the date the Veteran filed his claim of entitlement to service connection for PTSD.  However, in March 2006, the Veteran contended that his effective date should have been March 1991 on the bases that both the June 1991 and August 1993 decisions were in error.  Specifically, he argued that the correct facts were not before the RO in June 1991, claiming that the additional VA outpatient  treatment records dated from 1980 through 1991 were not considered in that rating decision.  He further argued that at the time of the August 1993 letter decision, the RO failed to satisfy its duty to assist him by obtaining his outpatient treatment records through 1993, specifically to include a 1993 letter from his treating VA physician noting his ongoing treatment for an acquired psychiatric disorder.  

In an August 2010 decision, the Board concluded that the June 1991 rating decision which denied service connection for an atypical psychosis, as well as the August 1993 letter decision declining to reopen the issue of entitlement to service connection for atypical psychosis, did not contain CUE, and that the criteria for an effective date prior to November 4, 2004, for a grant of service connection for PTSD had not been met.

The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  However, before the Court, the Veteran argued that the June 1991 and August 1993 RO decisions constituted CUE on the bases that they failed to consider all of his service treatment records, specifically referring to service records documenting two in-service assaults in December 1962 and May 1963, and that the prior decisions failed to consider the presumption of soundness.  As such, the Court, in a January 2013 Memorandum Decision, found that the Veteran's arguments advanced on appeal were entirely separate and distinct theories of CUE than the theories advanced to and considered by the Board in August 2010.  Therefore, the court dismissed the Veteran's allegations of CUE based on the failure to consider evidence of in-service physical assaults and on the failure to consider the presumption of soundness and otherwise affirmed the Board's August 2010 decision.

In April 2013, the Veteran and his attorney filed a new claim again alleging CUE.  However, on its face, this claim was limited to the theory that there was CUE in the initial June 1991 rating decision on the basis that it failed to consider all of his service treatment records, specifically referring to the service records documenting two in-service assaults in December 1962 and May 1963.  As such, the Board will limit its analysis to that specific allegation, as reflected in the above caption.  

The Board also notes that it is revisiting the Veteran's claim of CUE with the June 1991 rating decision because he and his attorney are presenting a new theory of CUE not previously considered by the Board in its August 2010 decision.  The Board emphasizes that its August 2010 decision, which rejected the Veteran's claim of CUE with the June 1991 rating decision under the theory that additional VA outpatient treatment records dated from 1980 through 1991 were not considered in that rating decision, was affirmed by the Court in its January 2013 Memorandum Decision.  The concept of res judicata requires that there be only one valid decision on any adjudicated issue or claim.  There are two primary exceptions to the rule of finality, the reopening of a claim upon the receipt of new and material evidence, and revision on the grounds of CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); 38 U.S.C.A. §§ 5108, 5109A, 7111 (West 2014).  Even these limited exceptions are strictly bound by the principles of finality and res judicata.  CUE does not mean that the same issue may be endlessly reviewed.  There is finality in Veterans' benefits jurisprudence and once CUE is addressed it may not be raised again, it is res judicata.  Under the principle of res judicata, once there is a final decision on the issue of CUE, that particular claim of CUE may not be raised again.  Russell v. Principi, 3 Vet. App. 310 (1992); Link v. West, 12 Vet. App. 39 (1998). 

The Veteran testified at a February 2018 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 1991, the RO denied entitlement to service connection for atypical psychosis, the Veteran did not appeal that decision, and new and material evidence was not received within one year of notification of the determination.

2.  The June 1991 decision was consistent with and reasonably supported by the evidence then of record, and the existent legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The June 1991 rating decision which denied service connection for atypical psychosis did not contain clear and unmistakable error (CUE).  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior final decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Nevertheless, with respect to the claim for CUE, the Veteran and his attorney have been afforded ample opportunity to present their contentions, and there is no indication that either the Veteran or his representative have further argument to present.

All the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

As discussed in the above Introduction, service connection for PTSD was granted in a May 2005 rating decision.  The Veteran essentially contends that service connection should have been granted pursuant to his March 1991 original service connection claim for atypical psychosis.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Board emphasizes that in order to reasonably raise a claim of CUE, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  On this appeal, the Veteran and his attorney have limited their argument to the theory that there was CUE in the initial June 1991 rating decision on the basis that it failed to consider all of his service treatment records, specifically referring to the service records documenting two in-service assaults in December 1962 and May 1963.  

The record at the time of the June 1991 rating decision included service treatment records as well as VA inpatient and outpatient treatment records dated from November 1990 through April 1991.  As emphasized by the Veteran's attorney during the present appeal, two service treatment records were suggestive of physical assaults.  A December 13,1962, outpatient treatment note from Landstuhl, Germany, indicated that the Veteran was kicked in the face at night and suffered an abrasion of the upper lip as well as swelling and tenderness of the left forehead and left zygoma.  The Veteran did not lose consciousness, but had a slight headaches.  Radiology of the skull revealed no evidence of fracture.  Additionally, a May 31, 1963, outpatient treatment note from Landstuhl, Germany, indicated that the Veteran was pushed into a wall by a military-police soldier, causing the Veteran to suffer a finger laceration, bilateral wrist swelling, and abrasions of the right elbow and right lower leg.  

With respect to in-service psychiatric treatment, three April 1963 service treatment records reflected diagnoses of emotional instability reaction.  One of those records noted the Veteran's admission that drinking was the major problem behind his difficulties with his unit and in his work.  Another indicated the Veteran's statement that his problem was related directly to a Class Q allotment he made to his mother; yet another detailed the Veteran's recent history of being picked up by military police for excessive alcohol use and disorderly conduct, and reflected the Veteran's admission that he was dissatisfied with being in the military.  That psychiatrist found that the Veteran's inability to adjust satisfactorily to military life, and his unsuitability for effective rehabilitation, predicated a recommendation that the Veteran be administratively discharged from service.  Each of the April 1963 records reflected that there was no evidence of psychotic manifestations or other organic mental illness on mental status examination.  Similarly, a May 1963 inpatient record noted that the Veteran was admitted for psychiatric observation, but was again found to have no evidence of psychosis or neurosis, and was diagnosed with emotional instability reaction; this diagnosis was repeated in more May 1963, and multiple June 1963 service treatment records, to include the June 1963 service separation examination.  It must also be noted that a June 1963 service personnel record found that the Veteran had no disqualifying mental or physical defects sufficient to warrant disposition through medical channels; therefore, he required an administrative discharge.  These findings were based on the mental status examinations discussed above, as well as the Veteran's history of multiple Article 15s, multiple occasions of failing to report for work, and repeated letters of indebtedness.

Subsequent to service, the November 1990 inpatient treatment summary reflected that the Veteran reported doing well until one month prior to his admission, when he began to fight with his girlfriend over family and financial concerns.  His prior medical history was noted to include a prior hospitalization in 1988 for organic mental disorder, as well as for alcohol dependence, from which he had been abstinent since August 1989.  There was no noted psychiatric treatment history prior to 1988.  The treating VA physician noted that the Veteran had a history of paranoia developed as a coping mechanism for multiple psychiatric stressors sustained while growing up in an impoverished Chicago neighborhood.  The remaining outpatient treatment records dated from November 1990 through April 1991 reflect treatment for adjustment disorder, atypical psychosis, and alcohol dependence.  

The Veteran had previously asserted that the correct facts were not before the RO in June 1991, claiming that the additional VA outpatient treatment records dated from 1980 through 1991 were not considered in that rating decision.  In an April 2007 statement, the Veteran indicated that the RO had been inefficient, inept, and derelict in handling his claim because they did not obtain those treatment records (which are now associated with the claims file).  The Veteran also claimed that the RO was required to obtain and review those records because they were in VA's constructive possession; therefore, failure to consider all available documents constitutes CUE.  However, the Court of Appeals for the Federal Circuit has held that in order to constitute CUE, the alleged error must have been outcome determinative, and second, the error must have been based upon the evidence of record at the time of the original decision.  Any failure to satisfy the duty to assist by the RO at the time of the rating decision is not a sufficient basis for CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

Based on the evidence which was of record at the time of the June 1991 rating decision, there was evidence of emotional instability reaction in service, and atypical psychosis after service.  However, there was no link or nexus between the two disorders and service.  Further, during almost 20 years following service, there was no evidence of, nor has the Veteran asserted, that he received mental health treatment.  Further weighing against the Veteran's claim, the post-service diagnosis of atypical psychosis did not appear to be related to the in-service diagnosis, especially when multiple mental status examinations conducted during service did not show any indication of psychosis, and the examinations after service do not reference the Veteran's military service or any incident therein.  This is the case even when the documents in question, not before the RO at the time of the 1991 rating decision, but detailing the Veteran's post-service VA outpatient treatment from 1980 through 1991, are considered.  Therefore, it was also not outcome determinative.  

The Veteran now asserts that there was CUE in the June 1991 rating decision on the basis that it failed to consider all of his service treatment records, specifically the service records documenting two in-service assaults in December 1962 and May 1963.  Under this theory, had the RO considered the December 1962 and May 1963 treatment records which were suggestive of in-service physical assaults, reasonable minds not could differ as to whether entitlement to service connection for atypical psychosis was warranted in 1991.  The Board does not agree.  First, the record shows that the RO did consider these service treatment records at the time of its June 1991 rating decision; indeed, the June 1991 rating decision explicitly indicated that service treatment records from January 1960 to August 1963 were considered.  

Additionally, the injuries documented in the December 1962 and May 1963 treatment records were not outcome determinative as to whether the Veteran was entitled to service connection for PTSD at the time of the June 1991 rating decision.  Under pertinent law and VA regulations in effect at the time of the June 1991 rating decision, service connection may have been granted if symptomatology attributable to an acquired psychiatric disorder appeared during service or within one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1991).  VA regulations recognized that symptoms attributable to PTSD will often not appear in service or within one year after. 38 C.F.R. § 3.303(d) (1991).  However, the Veteran must have provided evidence establishing that he experienced stressors recognized by the medical profession as incident to a diagnosis of PTSD, and he must have shown current symptomatology which linked those stressors to a current diagnosis of PTSD.  Here, at the time the Veteran was eventually granted entitlement to service connection for PTSD in May 2005, VA treatment records provided a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) as well as medical evidence of a causal nexus between current symptomatology and the Veteran's claimed in-service stressors.  The Board emphasizes that this evidence, which formed the basis of the RO's May 2005 decision to grant entitlement to service connection for PTSD, did not exist at the time of the June 1991 rating decision.  Rather, psychiatric diagnoses from the time of the June 1991 rating decision were limited to organic mental disorder, alcohol dependence, adjustment disorder, and atypical psychosis.  The causes of these diagnoses, according to the evidence then of record, were indicated to be family, financial concerns, and multiple psychiatric stressors sustained while growing up in an impoverished Chicago neighborhood.  The incidents which led to the in-service injuries documented in December 1962 and May 1963 were not offered as stressors at the time of the June 1991 rating decision.

The Veteran also has not asserted, nor does the evidence show, that the statutory or regulatory provisions in existence in 1991 were incorrectly applied.  At the time of the June 1991 rating decision, however, the regulations for service connection were identical to those in effect now.  The language is as follows: 

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.

Compare 38 C.F.R. § 3.303(a) (1991), to 38 C.F.R. § 3.303(a) (2017).  

The RO determined that service connection was not warranted in June 1991 because the currently diagnosed disorder, atypical psychosis, was not shown in service, or shown to be related to the emotional instability reaction diagnosed in service.  Thus, the RO correctly applied the regulations governing service connection in that it weighed the factors of whether there was evidence of in-service incurrence of an acquired psychiatric disorder resulting in disability coincidentally with the period of active military service, and found that the evidence was not favorable to the Veteran's claim.  Although the RO did not specifically address the reasonable doubt doctrine, the RO essentially assessed that there was no reasonable doubt to be resolved.  Therefore, the June 1991 rating decision was reasonably supported by the evidence then of record and the existent legal authority.

Even if the RO did commit an error in denying the service connection claim for an acquired psychiatric disorder, it would not be considered undebatable.  Reasonable minds could differ as to whether or not service connection was warranted in 1991, especially in light of the long period subsequent to the Veteran's service separation in which there was no treatment for an acquired psychiatric disorder.  While there was a finding of emotional instability reaction in service, and a diagnosis of atypical psychosis after service, the post-service diagnosis was not specifically related to the reports in service, was not predicated on incidents therein, and the disorder diagnosed in service (emotional instability reaction) was a different diagnosis than that made after service (atypical psychosis).   As there are arguments for and against this decision, there is no clear error.

The Board emphasizes that its current analysis is limited to the narrow question of whether there was clear and unmistakable evidence in the RO's June 1991 rating decision.  The Board is not readjudicating the Veteran's March 1991 claim of entitlement to service connection for "psychosis" on a de novo basis based on later-received evidence and/or diagnoses, nor is the Board making a determination as to whether or not the Veteran actually suffered from PTSD symptomatology due to in-service stressors at the time of the June 1991 rating decision.  Rather, this decision is narrowly focused on whether the June 1991 rating decision was consistent with and reasonably supported by the evidence then of record and the existent legal authority, and whether it contained undebatable error that would have manifestly changed the outcome.  The arguments offered by the Veteran and his attorney essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the Veteran's claim and the treatment he received in service, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In summation, the record shows that in spite of the Veteran's assertions, the June 1991 rating decision was consistent with and reasonably supported by the evidence then of record and the existent legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  Thus, there is no CUE in the June 1991 rating decision that denied service connection for atypical psychosis.


ORDER

The appeal with respect to whether there was CUE in a June 1991 rating decision which denied service connection for atypical psychosis is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


